DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-9 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sample container holding unit configured to hold” in line 3 of claim 1; “holding determination unit configured to determine” of line 2 of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “sample container holding unit configured to hold” in line 3 of claim 1 is described as #2 in the specification and drawings (see figures 1-3).  However, applicants have not provided a clear correlation between the holding unit and actual definitive structures.  Further, the drawings appear to just denote a region of space or a black box (Figures 1-3) which do not help clarify the issue as to what structure is being recited.  Additionally, in the art of analyzers and sample processing/transfer, a container holding unit is known in the art to typically be something that would include a rack or structure that holds and supports a sample container from the bottom/sides.  It is unclear how #2 would hold any container without further clarification.  Therefore, it is unclear what structure is attempting to be claimed. For purposes of examination, the examiner will interpret the holding unit to be: a rack or region holding a container, and/or the overall region of space encompassing and/or joining the suction member to the negative pressure supply, and equivalents thereof, as the corresponding structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “a container suction member exchangeably attached to the sample container holding unit” as recited in claim 1.   The original disclosure only provides examples of the container suction member 20 attaching to a sample container 10 (see figures 8 and [96] of the instant specification).  The examiner notes that a container holding unit is something that is typically well known in the art, and would include a rack or structure that holds and supports a sample container from the bottom/sides. Therefore, the container suction member appears to attach to the sample container, but does not appear to attach to the sample container holding unit, and there is no showing in the figures or description in the specification as to how attachment between container suction member 20 and sample container holding unit occurs. Therefore, the amount of direction provided by the inventor is not sufficient, without undue experimentation, so as to allow one of ordinary skill in the art to make or use the invention of attaching a container holding unit (such as a rack) with the container suction member. For these .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear how samples are transferred as described by the transfer device in the preamble. Specifically, the body of the claim does not describe how sample transfer takes place.  Is the sample transfer just based on suction of the sample, or is the sample physically moved to a location? Therefore, it is unclear what limits the preamble language of sample transfer may or may not have on the device.
As to claim 1, it is unclear what or where the negative pressure is supplied to in line 2.
Regarding line 4 of claim 1, it is unclear how the container suction member is exchangeably attached to the sample container holding unit.  What does “exchangeably” mean?  Further, how is the holding unit attached to the suction member when the suction member appears to be suctioning from the container and not the holding member?
Claim limitation the “sample container holding unit configured to hold” in line 3 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to lines 6-8, it is unclear how the device determines the pressure magnitude. Specifically, a controller alone cannot determine pressure in the container suction member. Therefore, it appears as if essential structure to perform the claimed function (such as a pressure sensor) appears to be omitted.
As to line 7 of claim 1, it is unclear how the pressure is determined based on the size of the container suction member.  Does the size of the suction member vary?  If a singular suction member is present, then any pressure value will be interpreted as sufficient for satisfying the limitations since it is unclear how the pressure value could vary unless multiple different suction members of different sizes were required.
Regarding lines 7 and 8 of claim 1, it is unclear what the different between a pressure value and a magnitude of pressure is defining. How are these different?  If the pressure is only a negative pressure, then is the magnitude of pressure the same as the pressure value (just in positive form)?
Claims 2-9 are rejected based on further claim dependency.
Regarding line 2 of claim 2, it is unclear what “distinguishably determined” is describing. This limitation does not make sense. Additionally, this seems redundant and it is unclear how determining would be different from distinguishably determining.
As to line 3 of claim 2, it is unclear what would or would not be encompassed by the suction member being “deteriorated”.  Does any change in pressure that would be determined not to be normal mean that the conditions are satisfied?  Is there a difference in pressure when deterioration or change is shape is occurring that is different than say a poor connection between the suction member and the container?  It is unclear to the examiner if any change or abnormal pressure detected satisfies this limitation, which the examiner believes it does, or if there is more comparison or determinations that are required to be made to differentiate the deterioration from things like no connection or poor connection?
With respect to line 4 of claim 2, it is unclear how the suction member is mismatched with respect to the lid of the container when claim 1 states that the suction member attaches to the container holding unit (and not the container).  
As to claims 2 and 3, it is unclear how the shape is “mismatched”.  Is any mismatching, including not a proper seal sufficient to satisfy this limitation, or must the shapes be different?  The examiner believes that any deviation from normal pressure will indicate an improper seal and will interpret the claims as such for purposes of examination.
As to line 2 of claim 3, it is unclear what a determination result is defining.  What is this result?  A result of what? Is this the pressure value?
Regarding line 3 of claim 3, it is unclear what “distinguishably determine” is describing.  This seems redundant and it is unclear how determining would be different from distinguishably determining.
As to line 4 of claim 3, it is unclear what would or would not be encompassed by the suction member being “deteriorated”.  Does any change in pressure that would be determined not to be normal mean that the conditions are satisfied?  Is there a difference in pressure when 
With respect to line 5 of claim 3, it is unclear how the suction member is mismatched with respect to the lid of the container when claim 1 states that the suction member attaches to the container holding unit (and not the container).
Regarding line 6 of claim 3, it is unclear what the detection results are.  Are these results pressure values, or magnitudes of pressure?  Are the results different from the pressure values?
As to claim 4, it is unclear what pressure states are attempting to be recited.  Specifically, it appears that the pressure is going from a high pressure (1st state) to a low pressure (3rd state), where the transition occurs across a pressure between the high and low pressure (2nd state. The examiner also notes that a transition from high to low pressure would include a point at which the pressure transitioned through the 2nd state), where this transition is determining that the suction member is not properly suctioning due to deterioration of the member.  The examiner is unsure of how this can occur.  Specifically, if the suction member is not properly suctioning, then it would go from a lower pressure to a higher pressure.  This is evidenced by the time change shown in figure 11 which shows the opposite of what is being claimed.  In figure 11, the pressure is going from a low pressure (3rd state) to a high pressure (1st state) with a transition through the second state.  It is unclear what specific process is being recited in claim 4 and it is unclear what pressure changes are required the claims. 
As to claim 4, what enables the determination?  It appears that the pressures go from high to low.  If a determination by the prior art that pressures are going from high to low is made then is that enough to satisfy the claimed limitation?  How does this pressure difference indicate deterioration?
As to claim 5, it is unclear what pressure states are attempting to be recited.  Specifically, if the fist threshold is greater than the second threshold, then wouldn’t any value less than the first threshold be sufficient to satisfy the claims since the pressure detected must either be a pressure between the first and second thresholds or below the second threshold (i.e. any pressure below the first threshold)?  
As to claim 5, what enables the determination?  It appears that the pressures do not go above a certain level.  If a determination by the prior art that pressures are below a certain level is made then is that enough to satisfy the claimed limitation?  How does this pressure difference indicate mismatch?
In claim 5, it is unclear what the “or” in the last two lines is attempting to describe.  Is the third pressure state smaller than the second threshold enough to satisfy the claim, or is this an alternative to being greater than the second threshold as recited in the several lines before this?
Regarding line 2 of claim 6, it is unclear if “a state” is referring to a different state from that mentioned in claim 1 or if it is the same state.
As to claim 7, it is unclear how the magnitude of the pressure enables the determination of if a container is in the holding unit.  Claim 1 requires that the sample container is in the holding unit, and it is unclear how or when the sample container would not be in a holding unit.  If the purpose of the sample container holding unit is to hold a container then how would there arise a situation in which the holding unit did not hold the container. This is further unclear given the structural ambiguity of the holding unit (see 112f interpretation above).  The examiner suggests that applicants provide clarification of this process and the relationship of when the holding unit would or would not hold a container and also how different pressures relate to the ability of the holding unit to hold the container as recited in [109-115] of the instant specification.
As to claim 8, it is unclear how the horizontal movement mechanism integrally moves both the holding unit and the suction/discharge unit.  Specifically, are the holding unit and 
Regarding claim 8, it is unclear how the vertical movement mechanism is independently moving both the holding unit and the suction/discharge unit.  Specifically, how do each of these two separate devices move up/down by the same movement mechanism (motor) and how can they singularly move independently? The examiner is interpreting the moving mechanism as a motor, and the examiner does not believe a singular motor alone can perform this operation.  Are there two separate movement mechanisms required to vertically move?
Regarding claim 9, it is unclear what “the sample to be analyzed” in lines 2-3 is attempting to describe since this has not been previously recited.  No sample has been described as being analyzed previously.  
As to lines 2-3 of claim 9, it is unclear what preprocessing for a chromatography apparatus is attempting to encompass.  The examiner requests that the specific preprocessing be clearly defined.
As to line 6-7 of claim 9, it is unclear if moving alone satisfies the preprocessing or if something else is required.  How is moving to perform the preprocessing?  The examiner requests that the specific preprocessing be clearly defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lapham et al (US 20170190056; hereinafter “Lapham”).
As to claim 1, Lapham teaches a sample transfer device (Lapham; Figs. 2-8) comprising: 
a negative pressure supply unit configured to supply negative pressure (Lapham teaches a vacuum source applied through tubing 13; Fig. 4-8 [73, 75]); 
a sample container holding unit configured to hold a sample container (Lapham teaches the region of space encompassing 10, 13, and 17 as the container holding unit; Fig. 5-7); 
a container suction member exchangeably attached to the sample container holding unit and configured to suction the sample container by the supplied negative pressure (Lapham teaches that the adapter 21 can be changed; [57].  Further, Lapham teaches the 21 and the portion of 5 as the suction member which appears to screw onto 10 and 17; Fig. 5-7 [73-77]); and 
a control unit configured to perform control to determine a state of the container suction member based on a predetermined pressure value determined based on a size of the container suction member and magnitude of the negative pressure in the container suction member (Lapham teaches a control; Fig. 18, [50, 104].  Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]. Lapham teaches that the adapters are known; [57].  Therefore, Lapham teaches the determination of the pressure values which satisfies the claim limitations).  

As to claim 2, Lapham teaches the sample transfer device as recited in claim 1, wherein the control unit is configured to perform control to distinguishably determined whether the container suction member has deteriorated or a shape of the container suction member is mismatched with respect to a lid portion of the sample container, based on the magnitude of the negative pressure  (As best understood, Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]. The examiner believes that the determination whether the container was picked based on pressure would mean that the suction member was mismatched due to a pressure variation, or that the pressure suction portions were deteriorated).  
As to claim 7, Lapham teaches the sample transfer device as recited in claim 1, further comprising: a holding determination unit configured to determine whether the sample container holding unit is holding the sample container based on the magnitude of the negative pressure supplied to the sample container holding unit (Lapham teaches determining using a tube sensor whether or not the tube is picked, where the tube sensor monitors pressure and present error messages if pressure signals show that the tube is not picked up; [25, 50, 59, 73]).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lapham in view of Seto et al (US 20020044892; hereinafter “Seto”).
As to claim 3, Lapham teaches the sample transfer device as recited in claim 2, further comprising: a storage unit configured to store a determination result of the control unit (Lapham teaches memory as part of the controller; [104]), wherein the control unit is configured to perform control to distinguishably determine whether the container suction member has deteriorated or the shape of the container suction member is mismatched with respect to the lid portion of the sample container (As best understood, Lapham teaches whether the container was picked based on pressure would mean that the suction member was mismatched due to a 
Lapham does not specifically teach that the controller determines the deterioration or mismatch in pressure values based on time series detection results of the pressure.  However, Seto teaches the analogous art of a suction member (Seto teaches suction member 70; Fig. 7 [42]) with a controller which determines the deterioration or mismatch in pressure values based on time series detection results of the pressure (Seto teaches storing pressure patterns and pressure detection over time which indicates if there is a problem with the pressure and alerts a user; Figs. 1, 7-8 [55, 62-66, 69-82].  Seto teaches that the suction member can deteriorate or be abnormal; Fig. 8B-8C [62-63, 72-74, 77-78, 82]. Seto also teaches that the pressure can be abnormal due to pressure mismatch; Figs. 8C-8D [63-64, 74-75, 77-78, 82]). It would have been obvious to have modified the control which determines whether suction is proper or not based on the pressure of Lapham to use time series data to determine the type of abnormality based on the sensed pressure as in Seto because Seto teaches that using time series pressure data enables the determination of the type of abnormality such that the user can be alerted to the abnormality and that the abnormality can be quickly corrected (Seto; [13, 14, 25, 63, 64, 73, 74, 76, 82]) and because this provides an advantage since it is difficult for the operator to constantly check the states of the suction device (Seto; [54]).
As to claim 4, modified Lapham teaches the sample transfer device as recited in claim 3, wherein the control unit is configured to perform control to determine that the container suction member has deteriorated based on the magnitude of the negative pressure supplied to the container suction member, a first threshold value, and a second threshold value smaller than the first threshold value when the negative pressure has changed from a first negative pressure state in which the negative pressure is larger than the first threshold value to a third negative pressure state in which the negative pressure is equal to or smaller than the second threshold value via a second negative pressure state in which the negative pressure is equal to or smaller 
“When” the pressures have not become specific states do not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 
As to claim 5, modified Lapham teaches the sample transfer device as recited in claim 3, wherein the control unit is configured to perform control to determine that the shape of the container suction member is mismatched with respect to the lid portion of the sample container based on the magnitude of the negative pressure supplied to the container suction member, a first threshold value, and a second threshold value smaller than the first threshold value when the negative pressure has not become a first negative pressure state in which the negative pressure is greater than the first threshold value and has become a second negative pressure state in which the negative pressure is equal to or smaller than the first threshold value and larger than the second threshold value, or has become a third negative pressure state in which the negative pressure is equal to or smaller than the second threshold value  (The modification of the control which determines whether suction is proper or not based on the pressure of Lapham to determine the type of abnormality based on the time series pressure data as in Seto has already been discussed in claim 3 above.  As best understood, Seto teaches in Figure 8C that the pressure after t2 is not above PB (first threshold) and is above PA (second threshold); [63, 74].  This pressure deviation is determined as an abnormality or mismatch.  Additionally, Seto teaches that the pressure in Figure 8D from time t2 to time t3 does not move above threshold PB (first threshold) and is greater than PA (second threshold); [64, 75, 76]).
“When” the pressures have not become specific states do not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 6, modified Lapham teaches the sample transfer device as recited in claim 4, further comprising: a notification unit configured to notify that a state of the container suction member is which of the first negative pressure state, the second negative pressure state, and the third negative pressure state (Lapham teaches the notification of the tube state based on the sensed pressure; [59].  Further, the modification of the control which determines whether suction is proper or not based on the pressure of Lapham to determine the type of abnormality based on the time series pressure data as in Seto has already been discussed in claims 3/4 above.  Seto teaches a display notification to alert an operator of the various pressure states; [57, 63-65, 72-77, 83] Figs. 8A-8D). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lapham in view of Silbert, R (US 20170052205; hereinafter “Silbert”).
As to claim 8, Lapham teaches the sample transfer device as recited in claim 1 (see above), further comprising: a horizontal direction moving mechanism configured to move the sample container holding unit in a horizontal direction (Lapham teaches horizontal movement; 
Lapham does not specifically teach a sample suction and discharge unit configured to suction a sample from the sample container and discharge the sample at a predetermined position; a horizontal direction moving mechanism configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction; and a vertical direction moving mechanism configured to independently move the sample container holding unit and the sample suction and discharge unit in a vertical direction.  However, Silbert teaches the analogous art of a sample transfer device (Silbert; Fig. 9, 14-15) with a sample suction and discharge unit configured to suction a sample from the sample container and discharge the sample at a predetermined position (Silbert teaches pipettor 406 to suctions samples from 102 and discharge to 101; [59, 64, 86, 87, 90] Fig. 9, 14-15, 16-17); a horizontal direction moving mechanism configured to integrally move the sample container holding unit together with the sample suction and discharge unit in a horizontal direction; and a vertical direction moving mechanism configured to independently move the sample container holding unit and the sample suction and discharge unit in a vertical direction (Silbert teaches that the holding unit 405 and pipettor 406 moving integrally in the horizontal direction while being independently movable in the vertical direction; [86], [84, 86-88, 99, 197], Fig. 9, 14-15, 16-17).  It would have been obvious to one of ordinary skill in the art to have modified the holding unit of Lapham to include a pipettor which moves with the holder in the horizontal direction and independently in the vertical direction as in Silbert because Silbert teaches that it is well-known to include a pipettor and holder together in order to enable gripping containers while also enabling sample processing by pipetteing (Silbert; [59, 64, 86-88, 90]).
As to claim 9, modified Lapham teaches the sample transfer device as recited in claim 8 (see above), further comprising: a preprocessing unit configured to perform preprocessing of the sample to be analyzed by a chromatography apparatus, wherein the horizontal direction moving 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Benjamin R Whatley/Primary Examiner, Art Unit 1798